Citation Nr: 0534916	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-03 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from October 1958 to July 
1960. He also had periods of active duty or active duty for 
training with the Minnesota Army National Guard from March 
1955 to March 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim for 
service connection for a low back disability.  It also comes 
on appeal from an October 2002 rating decision of the 
Milwaukee, Wisconsin RO that also denied the veteran's claim 
for service connection for bilateral pes planus.

The case was previously before the Board in November 2004, at 
which time it was remanded for additional development.

The issue of entitlement to service connection for a low back 
disability will be addressed in the REMAND portion of the 
decision below and is  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral pes planus pre-existed service, and has not been 
shown by competent evidence to have been chronically 
aggravated by active service.


CONCLUSION OF LAW

A pre-existing bilateral pes planus disability was not 
aggravated by active service,.  38 U.S.C.A. §§ 1110, 1131, 
1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306.  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the veteran's claim for entitlement to 
service connection for bilateral pes planus disability, VA 
satisfied its duty to notify by means of an April 2002 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's April 2002 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the June 
2003 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Moreover, 
in a January 2005 letter, the veteran was specifically 
requested to provide any evidence in his possession that 
pertained to the claim.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA examination records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

The Board observes that in November 2004, the veteran's claim 
was remanded for among other things, an attempt to secure all 
records of treatment of a bilateral pes planus disability 
prior to service.  The Board also requested a new clinical 
opinion, as the examiner's opinion from the October 2002 VA 
examination was made without review of any prior treatment 
that may exist.  The RO, in a January 2005 letter, requested 
that the veteran submit the names, addresses, and dates of 
treatment of all medical providers from whom he had received 
treatment for his bilateral pes planus prior to service.  
However, to date, there is no evidence that the veteran has 
responded to this request or submitted any medical 
documentation pertaining to pre-service treatment for 
bilateral pes planus.  Therefore, as the veteran has not 
submitted any information regarding any pre-service treatment 
of his pre-existing bilateral pes planus disability, the 
Board finds that a new examination and clinical opinion is 
not necessary at this time as there is sufficient medical 
evidence to adjudicate the veteran's claim.  

Thus, in the circumstances of this case, additional efforts 
to assist the appellant in accordance with the VCAA would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). VA has satisfied its duties to 
inform and assist the appellant at every stage of this case. 
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(2005).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2005).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Analysis

The veteran asserts that service connection is warranted for 
a bilateral pes planus disability.  In this case, the Board 
is satisfied that the veteran's bilateral pes planus clearly 
and unmistakably existed prior to service.  In this regard, 
the Board notes that examiners, on a May 1958 pre-induction 
examination and an October 1958 induction examination, 
reported that the veteran had bilateral flat feet, grade II.  
38 U.S.C.A. § 1111.  

Thus, the question becomes whether or not the veteran's 
bilateral pes planus was aggravated by service, and whether 
any such aggravation was due to service or the natural 
progression of the condition.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306 (b)(2004).  In terms of aggravation, the 
Board finds that there was acute and transitory aggravation 
of the bilateral pes planus during service. In this regard, 
the record reflects that in October 1958, the veteran 
complained of flat feet, and was sent to the brace shop for 
arch supports.  However, the veteran's report of examination 
for separation from service in May 1960 revealed that the 
veteran had normal feet.  Moreover, the Board notes that in 
October 2002, a VA examiner, after a review and the veteran's 
claims file and an examination, opined that the veteran's 
bilateral pes planus did not show any evidence of aggravation 
beyond normal progression by military service.  Therefore, 
the Board concludes that the preponderance of the competent 
clinical evidence of record is against a finding that the 
veteran's pre-existing bilateral pes planus was chronically 
aggravated by active service.  


ORDER

Entitlement to service connection for bilateral pes is 
denied.


REMAND

The veteran asserts that service connection is warranted for 
a low back disability.  The record demonstrates that the 
veteran had in-service low back complaints as well as a 
current low back disability.  The record reflects that in 
November 2004, the Board remanded the veteran's claim for 
service connection for a low back disability for a new 
examination.  The record further reflects that in July 2005, 
W. Z., from the Tomah, WI VAMC contacted the veteran 
regarding the scheduling of his examination.  However, the 
veteran, who reported that he had lung cancer, indicated that 
he was not able to travel for the examination.  The record 
does not reflect that the RO attempted to have the veteran 
rescheduled for another examination at a time at which his 
health would permit, or at a VA facility closer to the 
veteran than the Tomah VAMC.   Therefore, the Board finds 
that another attempt should be made to schedule the veteran 
for a VA examination for his low back disability. 

The reasons for a new examination as found in the November 
2004 Board remand, as set forth below, continue to apply to 
the newly scheduled examination:

The record reflects that the veteran underwent a VA spine 
examination in September 2001.  In terms of a clinical 
opinion as to the etiology of the veteran's low back 
disability, the examiner commented that, "It appears that 
current low back pain did not begin in the service per 
records."  The Board finds that such opinion is not 
sufficient, as the examiner did not provide a complete and 
thorough rationale for his opinion.  As such, a new 
examination and clinical opinion as to the etiology of the 
veteran's low back disability is warranted.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for a 
low back disability since his discharge 
from service. 

After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record, 
as well as reports of clinical treatment 
while in the Reserves with the Minnesota 
Army National Guard from March 1955 to 
March 1958, including inactive duty for 
training.

2.  The veteran should then be afforded 
a VA examination to determine the nature 
and etiology of his current low back 
disability.  The examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any current low back disability is 
etiologically related to any incident of 
service, to include any injury on 
inactive service duty. (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.)
 
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  When the above action has been 
accomplished, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


